               Case 2:20-cv-00035-LGW-BWC Document 11 Filed 01/06/21 Page 1 of 1




                         In the United States District Court
                         For the Southern District of Georgia
                                 Brunswick Division
              DEMETRIUS D. HOMER,                       *
                                                        *
                          Plaintiff,                    *      CIVIL ACTION NO.: 2:20-cv-35
                                                        *
                    v.                                  *
                                                        *
              D. EDGE; and FCI JESUP,                   *
                                                        *
                          Defendants.                   *

                                                  ORDER

                   After an independent and de novo review of the entire

              record, the Court concurs with the Magistrate Judge’s Report and

              Recommendation.          Dkt. No. 10.   Plaintiff did not file Objections

              to this Report and Recommendation.

                   Accordingly, the Court ADOPTS the Magistrate Judge’s Report

              and Recommendation as the opinion of the Court.            The Court

              DISMISSES Plaintiff’s Complaint, DIRECTS the Clerk of Court to

              CLOSE this case and enter the appropriate judgment of dismissal,

              and DENIES Plaintiff in forma pauperis status on appeal.

                   SO ORDERED, this 6th day of January, 2021.




                                               HON. LISA GODBEY WOOD, JUDGE
                                               UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF GEORGIA




AO 72A
(Rev. 8/82)
